DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that an insulating layer that covers the upper electrode; and a second conductive layer formed on the insulating layer and including a second inductor pattern, wherein the first and second inductor patterns are connected in parallel through via conductors penetrating the insulating layer.  None of the reference art of record discloses or renders obvious such a combination.
Examiner Remarks:  The Examiner considers the following prior art references as the closet prior art.
US 2007/0109719 (fig. 1) discloses an electronic component comprising: a first conductive layer (21) including a lower electrode (21a, 21b of capacitor 11) and a first inductor pattern (13); a dielectric film (31) that covers the lower electrode; an upper electrode (23) laminated on the lower electrode through the dielectric film; an insulating layer (33) that covers the first conductive layer and the dielectric film.

US 2008/0023219 (fig. 2) discloses an electronic component comprising: a first conductive layer (21-22) including a lower electrode (2C) and a first inductor pattern (L1); a dielectric film (5) that covers the lower electrode; an upper electrode (3C) laminated on the lower electrode through the dielectric film; an insulating layer (7) that covers the first conductive layer and the dielectric film.
The prior art fails to discloses the insulating layer covers the upper electrode; and a second conductive layer formed on the insulating layer and including a second inductor pattern, wherein the first and second inductor patterns are connected in parallel through via conductors penetrating the insulating layer.
There is no reasonable motivation to modify the above prior art references to have the insulating layer to cover the upper electrode and a second conductive layer formed on the insulating layer and including a second inductor pattern and the first and second inductor patterns are connected in parallel through via conductors penetrating the insulating layer without depart from the teachings of the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HOA C NGUYEN/Primary Examiner, Art Unit 2847